Citation Nr: 0806082	
Decision Date: 02/22/08    Archive Date: 03/03/08

DOCKET NO.  06-02 661	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Whether new and material evidence has been received to 
reopen a claim of service connection for bilateral pes 
planus.

3.  Entitlement to a compensable rating for a migraine 
headache disorder.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Bredehorst

INTRODUCTION

The appellant is a veteran who served on active duty from 
November 1980 to May 1985.  These matters are before the 
Board of Veterans' Appeals (Board) on appeal from March 2004 
and January 2005 rating decisions by the Waco RO.  The 
January 2005 decision granted service connection for 
migraines, rated zero percent, effective September 15, 2004.

The matters of entitlement to service connection for a right 
knee disorder and for bilateral pes planus (on de novo 
review), and entitlement to a compensable rating for migraine 
headaches are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if any action on his part is required.


FINDINGS OF FACT

1.  An unappealed August 1985 rating decision denied service 
connection for bilateral pes planus essentially based on a 
finding that it was a congenital or developmental 
abnormality, not aggravated by service, and not a compensable 
disability.

2.  Evidence received since the August 1985 rating decision 
shows that the veteran may have an acquired, bilateral pes 
planus disability which was manifested in service; relates to 
an unestablished fact necessary to substantiate the claim of 
service connection for bilateral pes planus; and raises a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

New and material evidence has been received, the claim of 
service connection for bilateral pes planus may be reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2006); 38 C.F.R. 
§ 3.156 (2007).
REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include ratings assigned and effective dates 
of awards).  In Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
U.S. Court of Appeals for Veterans Claims (Court) held that 
in a claim to reopen notice to the claimant must include 
notice of the evidence and information that is necessary to 
reopen the claim, to include what would constitute such 
evidence (and that a failure to notify what would constitute 
new and material evidence constituted prejudicial error).  

As the decision below constitutes a full grant of the portion 
of the claim being addressed, the appellant is not prejudiced 
by Board review at this stage, and there is no need to 
belabor the impact of the VCAA on this matter.


II. Legal Criteria

Generally, an unappealed rating decision is final based on 
the evidence of record at the time of such determination.  38 
U.S.C.A. § 7105.  However, if new and material evidence is 
presented or secured with respect to the claim that has been 
disallowed, VA shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

New evidence means existing evidence not previously submitted 
to agency decision makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence cannot be cumulative or redundant of the evidence 
already of record when the last final denial of the claim was 
made, and must raise a reasonable possibility of 
substantiating the claim. 38 C.F.R. § 3.156(a).

Regarding materiality, the U. S. Court of Appeals for 
Veterans Claims (Court) has held that the newly presented 
evidence need not be probative of all the elements required 
to award the claim but that the evidence must tend to prove 
the merits of the claim as to each essential element that was 
a specified basis for the last final disallowance of the 
claim.  Evans v. Brown, 9 Vet. App. 273 (1996).

For the purpose of establishing whether new and material 
evidence has been received, the credibility of the evidence 
is presumed.  Justus v. Prinicipi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.

In order to establish service connection for a claimed 
disorder, there must be: (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).
When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107(b).

III. Analysis

An August 1985 rating decision, in part, denied service 
connection for bilateral pes planus on the basis that it was 
a constitutional or developmental disability that was not 
aggravated in service, and not compensable under the law.  
The veteran was notified of this decision by letter in 
September 1985; he did not appeal it, and it is final.  
38 U.S.C.A. § 7105.  

Relevant evidence of record at the time of the August 1985 
decision consisted of the veteran's service medical records 
(SMRs).  No pertinent abnormalities were noted on his service 
enlistment examination or in an associated medical history 
report.  In July 1982, he was seen for complaints of 
bilateral arch pain.  The assessment was that he possibly had 
a plantar wart and pes planus.  On service separation 
examination, there were no complaints, findings, or diagnosis 
of pes planus.  The feet were normal on clinical evaluation.

Evidence received since the August 1985 rating decision 
includes the report of a February 2005 VA examination.  The 
veteran complained that his feet ached with prolonged walking 
or standing.  Bilateral pes planus was diagnosed.  This 
evidence is new because it was not previously of record.  It 
is material because it establishes postservice evidence of 
the disability for which service connection is sought, and 
suggests that it might be an acquired disability.  Viewed in 
conjunction with evidence previously of record this 
additional evidence raises a reasonable possibility the claim 
may be substantiated.  Hence, the evidence received is both 
new and material, and the claim may be reopened.


ORDER

The appeal to reopen a claim of service connection for 
bilateral pes planus is granted.


REMAND


A December 1982 X-ray report notes that the veteran 
complained of right knee pain; the findings were negative.  
Postservice medical records contain diagnoses of 
retropatellar pain syndrome and degenerative joint disease.  
In light of the knee complaints in service and postservice 
evidence of right knee pathology, VA's duty to assist 
mandates that examination be scheduled to determine if there 
is a nexus between the current knee disability and the 
veteran's service.

Regarding bilateral pes planus, a pertinent regulation 
(38 C.F.R. § 4.57) distinguishes between flatfoot disability 
that is congenital (and not a compensable disability) and 
acquired pes planus (which may be service connected).  An 
examination to determine whether the veteran's current pes 
planus is congenital or acquired (and if the latter whether 
it is related to service) is necessary.

Regarding the rating for migraine headaches, the veteran's 
most recent VA examination to assess such disability was in 
November 2004.  At that time, he reported that his headaches 
were not incapacitating and that he had not lost any time 
from work due to the headaches.  In his March 2005 notice of 
disagreement, the veteran stated that he had two prostrating 
migraine attacks a month lasting from hours to days.  In 
January 2006, he indicated that in addition he had missed an 
average of one day of work a month due to his headaches 
during the last eight months.  While the veteran has not 
explicitly so stated, his reports suggest that the migraine 
headache disability has increased in severity since he was 
last examined by VA.  A contemporaneous examination is 
necessary.  

Finally, a recent Court decision held that with respect to an 
increased rating claim, VCAA notice must include with some 
specificity what evidence is needed to support the claim.  
See Vazquez-Flores v. Peake, No. 05-355 (U.S. Vet. App. Jan. 
30, 2008).  The RO will have opportunity to provide such 
notice on remand.

Accordingly, the case is REMANDED for the following action:

1.  Regarding the veteran's migraine 
headaches, the RO should provide him the 
specific notice required in increased 
rating claims as outlined in Vazquez-
Flores v. Peake, No. 05-355 (U.S. Vet. 
App. Jan. 30, 2008).

2. The RO should arrange for the veteran 
to be scheduled for an orthopedic 
examination to determine the nature and 
etiology of his right knee disability and 
bilateral pes planus.  The veteran's 
claims file must be reviewed by the 
examiner in conjunction with the 
examination.  

a) The examiner must identify the nature 
of the veteran's right knee disability 
(medical diagnosis), and provide an 
opinion as to whether such disability is 
at least as likely as not (i.e., a 50 
percent or better probability) related to 
his service and specifically the knee 
complaints noted therein.  The examiner 
must explain the rationale for all 
opinions given.

b) The examiner should also be given a 
copy of 38 C.F.R. § 4.57 and, upon 
examination of the veteran and review of 
the guidance provided in § 4.57, provide 
an opinion as to whether the veteran's 
bilateral pes planus is congenital or 
acquired.  If the pes planus is found to 
be acquired, the physician must further 
opine whether it at least as likely as 
not is related to the veteran's service 
to include the foot complaints and 
diagnosis of pes planus noted therein.  
The examiner must explain the rationale 
for all opinions given.

3.  The RO should also arrange for the 
veteran to be scheduled for a VA 
neurological examination to determine the 
nature and severity of his migraine 
headaches.  His claims file must be 
reviewed by the examiner in conjunction 
with the examination.  The examiner 
should report all findings, and should 
specifically comment on the nature and 
frequency of the veteran's migraine 
attacks (i.e., whether prostrating or 
not, and the number of characteristic 
prostrating and non-prostrating per 
month/week, as well as their typical 
duration).  

The examiner should also comment on the 
extent to which the migraine headaches 
would impact on employment (e.g., do they 
restrict employment options, preclude 
specific types of employment, impose rest 
requirements, etc?)  The examiner must 
explain the rationale for all options 
given.

4.  The RO should then readjudicate these 
claims.  If any remains denied, the RO 
should issue an appropriate supplemental 
statement of the case and afford the 
veteran and his representative the 
opportunity to respond.  The case should 
then be returned to the Board, if in 
order, for appellate review.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board for additional development or other appropriate 
action must be handled in an expeditious manner.



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


